Citation Nr: 1621533	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  08-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder trauma.  

2.  Entitlement to service connection for a left elbow neurological disability.  

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  

4.  Entitlement to an initial rating in excess of 10 percent for left knee strain. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to December 1987, from November 1990 to May 1991, and from January 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2007 rating decision of the St. Petersburg, Florida Regional Office (RO).  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.  

The Board previously remanded these claims in March 2012.  In the same Board decision, the Board granted a 30 percent rating for migraine headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and, in a January 2013 Order, the Court granted the parties' motion for partial remand (Joint Motion).  Specifically, the Joint Motion vacated the Board's March 2012 decision to the extent that a rating in excess of 30 percent was denied and remanded the matter for compliance with the terms of the Court's order.  After this matter was returned to the Board, in a January 2014 decision, the Board granted service connection for degenerative joint disease of the left knee, and denied the Veteran's claim for a disability rating in excess of 30 percent.  The Board also remanded the issues currently on appeal for additional development.  The Veteran appealed this decision to the Court, and in the August 2014 Joint Motion for Partial Remand (Joint Motion), the parties did not disturb the Board's decision granting service connection for the left knee disability and did not disturb the claims seeking service connection for residuals of a left shoulder trauma, a left elbow neurological disability, and entitlement to a TDIU, which had been remanded for additional development.  In the August 2014 Joint Motion, with respect to the portion of the January 2014 Board decision which denied an evaluation in excess of 30 percent for migraine headaches, the parties moved the Court to vacate and remand.  In a corresponding August 2014 Order, the Court remanded the matter of entitlement to a rating in excess of 30 percent for migraine headaches to the Board for action consistent with the terms of the Joint Motion.  After additional development had been conducted with respect to this claim, this matter was returned to the Board, and in the December 2014 decision, the Board granted the Veteran's claim for a higher rating for his migraine headaches, and evaluated his headache disability as 50 percent disabling.  

With respect to the current claims on appeal (entitlement to service connection for residuals of a left knee trauma and residuals of a left shoulder trauma, as well as the claim for entitlement to a TDIU) it appears that the development was conducted, and the AOJ readjudicated the claim in the December 2015 Supplemental Statement of the Case (SSOC).  The Board acknowledges the February 2016 letter issued by the Veteran's attorney indicating that they had not yet received a copy of the December 2015 SSOC.  However, review of the December 2015 SSOC reflects that a duplicate copy of the SSOC was sent to the Veteran's attorney at the address of record.  There is nothing in the evidence of record to indicate that the SSOC was not sent or returned as undeliverable.  In this regard, the presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the AOJ and to other officials at the AOJ who were responsible for providing the Veteran and the Veteran's attorney with a copy of the December 2015 SSOC in connection with his claims.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  The Board's finding that the SSOC was properly mailed is supported by the fact that in more recent correspondence dated in April and May 2016, the Veteran's attorney no longer requested a copy of the December 2015 SSOC.  Instead, the Veteran's attorney requested information as to the status of the Veteran's pending remand.  This would appear to indicate that the Veteran's attorney has since received a copy of the December 2015 SSOC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left Shoulder Trauma and Left Elbow Neurological Disability

In the January 2014 Board Remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to determine the nature, extent, severity, onset and etiology of his left shoulder trauma and his left elbow neurological condition.  The Board also instructed the AOJ to schedule the Veteran for an appropriate VA social and industrial survey to determine the likelihood that his service-connected disabilities, alone, and without consideration of his age or non-service connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  A Compensation and Pension Inquiry Form reflects that, in March 2014, the Appeals Management Center (AMC) initiated requests to have the Veteran scheduled for a VA examination in connection with his left shoulder and left elbow claims, as well as a Social and Industrial Survey examination.  It was also noted in this form that the Veterans Health Administration (VHA) division responsible for processing this request was the VA Medical Center (VAMC) in Memphis, Tennessee.  However, it appears that the Veteran's examination requests were subsequently cancelled, and the reason provided for the cancellation was noted as "Not Enough Information."  In the additional comments section, it was also noted that the Veteran's claims file was not available.  Correspondence provided by the VA Office of General Counsel reflects that the Veteran's claims file had still been at the Court at the time the request was initiated due to his pending appeal.  However, the claims file was returned to the AOJ in April 2014 and although another request for VA examinations was initiated in April 2014, these requests were cancelled and the reasoning provided again was that there was "Not Enough Information" and that no claims file had been received.  

Although the Veteran was eventually scheduled for the Social and Industrial Survey in June 2014, it does not appear that he was ever scheduled for a VA examination in connection to his claimed left shoulder and left elbow disabilities.  Nevertheless, a VA medical opinion was issued in April 2014, and signed by the VA physician in May 2014.  In that opinion, the physician noted that the method used to obtain medical information to complete the VA opinion was through review of the available records using the Acceptable Clinical Evidence (ACE) process because the existing medical evidence provided sufficient information on which to prepare the Disability Benefits Question, and an examination would likely provide no additional relevant evidence.  An addendum VA medical opinion based on an additional review of the claims file was issued in October 2015.  

If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  Remand instructions specifically requested that a medical opinion be provided in conjunction with a physical examination of the Veteran.  In this case, the Board does not find the April 2014 and October 2015 VA physicians' opinions to be adequate because they were not based on actual examinations of the Veteran, but rather on the examiners' review of the medical records.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the inadequate medical opinion, the Board finds that another medical examination and opinion is necessary for the purpose of determining the nature and etiology of the Veteran's hypertension.  

The Board also notes that in a June 2014 letter, the Veteran's attorney requested copies of the Veteran's May 2014 and June 2014 VA examination reports.  In an October 2014 letter, the AOJ provided the Veteran's attorney with copies of the April 5, 2014 and June 16, 2014 VA examination reports, and indicated that these were the only VA examinations on file.  In a November 2014 response, the Veteran's attorney indicated that copies of the May 21, 2014 and June 17, 2014 VA examinations had been provided, and commented that the May examination supported the Veteran's claim seeking service connection for his left shoulder and left elbow neurological abnormalities.  However, the Board notes that an exhaustive review of the claims file was absent for documentation or evidence of the May 2014 VA examination referenced by the Veteran's attorney.  As this claim is being remanded for additional development, the AOJ should attempt to locate and retrieve the May 21, 2014 VA examination report referenced by the Veteran's attorney.  If this examination does not exist, the AOJ should state as such.  

TDIU

In April 2013, the Veteran filed a formal claim for TDIU (VA form 21-8940), and in his application, he indicated that he last worked on a full-time basis in August 2008.  The Veteran also noted that he currently worked on a part-time basis as an instructor at an online University, and his highest gross earnings per month amounted to $1500.  In addition, the Veteran added that he was currently working as an independent contractor on a part-time basis, and his highest gross earnings per month from this job amounted to $4000.  According to the Veteran, his currently monthly income was $5500, and his total earned income for the last twelve months was $66,000.00.  The Veteran indicated that he had left his last job as a result of his disability, and he had tried to obtain employment since becoming too disabled to work.

The Veteran is currently service-connected for migraine headaches (50 percent); sinusitis (30 percent); cervical spine degenerative disc disease (20 percent); left knee strain (10 percent); bilateral tinnitus (10percent); right upper extremity radiculopathy (10 percent); anxiety disorder and adjustment disorder with depressed mood (10 percent); septal deviation (10 percent); scar, residual of excision to left buttock (0 percent); left foot disability (0 percent); flexion contraction, right third finger (0 percent); right ear hearing loss (0 percent); scar, residual of injury to forehead.  His current combined rating for these service-connected disabilities is 90 percent.  See 38 C.F.R. § 4.16.  

In a signed affidavit, dated in April 2013, the Veteran stated that he works approximately four to eight hours a day, and his employment provides him with an unstructured time-frame to complete his tasks.  As such, he does not have any time constraints when it comes to finishing his tasks, and the type of work allows him to control his time and manage his tasks.  According to the Veteran, this type of work flexibility is necessary as he needs to take frequent breaks and time off due to the symptoms associated with his service-connected disabilities.  

The Veteran underwent an Employability Evaluation in May 2013, during which time, he provided his medical and military history, and described the various symptoms associated with his service-connected disorders.  The Veteran stated that from December 1987 to August 2008, he worked as a pilot at the Department of Homeland Security, and he retired early from this position as a result of job stress and his migraine headaches.  According to the Veteran, working as an online instructor gives him the freedom to create his own schedule, and thus rest or take time off as needed.  The Veteran further added that the work does not involve a schedule requiring virtual instructions that have to be broadcast over the internet.  Instead, according to the Veteran, he posts assignments at his leisure, and he reviews the work submitted by his students once a week.  With respect to his job as an independent contractor, the Veteran explained that he conducts investigations for individuals undergoing security clearance evaluations, and this work is completed at his own pace, and can be conducted via telephone, computer or by in-person interviewing.  After interviewing the Veteran regarding his occupational work history, and examining the impact his service-connected disabilities have had on his ability to perform his occupational duties, the vocational consultant determined that the Veteran would be incapable of sustaining full-time work without the accommodations to which he had become accustomed.  According to the vocational consultant, given the information provided within the report, a complete review of the Veteran's record, and the vocational interview conducted, it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  

Pursuant to the January 2014 remand, the Veteran was afforded a Social Work and Industrial examination in June 2014, during which time he provided his medical, military, and post-military history.  After reviewing the Veteran's claims file, interviewing him regarding his medical and occupational history, and evaluating the impact of his service-connected disabilities on his ability to carry out his occupational duties, the VA examiner determined that due to the Veteran's numerous physically disabling conditions, he could no longer maintain employment in his previous career as a pilot and pilot instructor.  According to the examiner, the Veteran had been precluded from continuing this employment since 2008, as a result of his migraine headaches, tinnitus, paralysis of the median nerve and lumbosacral/cervical strain.  The examiner further noted that due to the Veteran's retirement, he has suffered a significant reduction in income, and his stressors at home, in conjunction with his chronic adjustment disorder, and multiple medical problems "have caused him to decompensate" as he no longer gets to do the type of work he enjoyed for 30 years as a pilot and pilot instructor.  According to the examiner, the Veteran is not capable of returning to his previous level of functioning as a pilot and pilot instructor, as his multiple service-connected disabling conditions preclude his ability to function in that role.  The examiner further opined that the Veteran is unable, and not unwilling, to secure and sustain gainful employment, and it is at least as likely as not that his service-connected disabilities alone, and without consideration of his age or non-service connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for a family unit.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  During his most recent evaluation, the Veteran stated that he currently lived with his wife and twenty-four year old son, and that his daughter was currently attending college.  According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for a household of three people was $18,552 in 2013, $18, 850 in 2014, and $18,540 in 2015.  The poverty threshold for a household of four people was $23,834 in 2013, $24, 230 in 2014, $24,447 in 2015.  As such, if the Veteran continued working even in a part-time capacity as an instructor and independent contractor throughout these years, his earned annual income of $66,000 still exceeded the poverty threshold.  

However, during a February 2015 VA psychiatry treatment session, the Veteran stated that he had recently quit his investigative job the prior month because it caused him a great deal stress.  In light of this recent evidence, the record is unclear as to the present status of the Veteran's employment.  Indeed, although the Veteran contends that he quit his job, the record does not contain any additional information as to whether he has continued working as an instructor for the online university, or whether he is employed elsewhere, and if so, whether this employment could be considered substantially gainful.  As such, the Veteran's claim for a TDIU must be remanded to obtain additional information regarding his current employment status.  

Left Knee Strain

In the February 2015 rating decision, the RO granted service connection for the left knee strain thereby effectuating the January 2014 Board decision which granted service connection for this disorder.  In that same decision, the RO assigned a 10 percent disability rating for the disability.  The Veteran filed a Notice of Disagreement (NOD) with this decision in March 2015 and sought a higher rating.  Under these circumstances, an SOC concerning the issue of entitlement to an initial rating in excess of 10 percent for left knee strain should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In the February 2015 rating decision, the RO also effectuated the December 2014 Board decision which granted a 50 percent rating for the Veteran's migraine headache disability.  Although the Veteran filed an NOD with this decision in March 2015, the RO's February 2015 rating decision, with respect to the implementation of the Board's grant of a 50 percent disability rating, cannot be appealed as it is simply effectuating the grant by the Board in a final decision.  To allow the Veteran to appeal the February 2015 RO rating decision with respect to the implementation of the 50 percent evaluation assigned for a migraine headache disability by the Board would impermissibly obviate the finality of the Board decision on this issue.  This is because a Board decision becomes final when issued, unless the case is further appealed to the court or a motion for reconsideration is granted.  38 U.S.C.A. §7104(b) (West  2014); 38 C.F.R. § 20.1100.  Accordingly, the Board finds that the issue of an increased rating for the migraine headache disability is not in appellate status at this time.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the left shoulder and elbow disabilities.  Also, the AOJ should attempt to retrieve the above-referenced May 21, 2014 VA examination report if it exists.  All such available documents should be associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Then, provide the Veteran with the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct him to complete this form.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder any records from the Veteran's previous employer(s), to include records from the Human Resources Department, which verify and provide the exact date for when the Veteran stopped working and the circumstances surrounding why he discontinued his employment there.  Associate such documents with the claims file.  Any negative responses should be properly annotated into the record.  

3. Once these records have been associated with the claims file, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his current left shoulder and left elbow disabilities.  The examiner shall record the Veteran's account of symptomatology.  The examiner should also take into consideration the clinical records dated in January 1982, which reflect the Veteran's complaints of pain and limited motion in his left shoulder, as well as an impression of probable bursitis/tendinitis; as well as the July 1991 and August 1994 clinical records, which reflect the Veteran's complaints of, and treatment for, his left elbow symptoms.  

Following a review of the record and an examination of the Veteran, the examiner should provide a diagnosis(es) for all left shoulder and left elbow neurological pathology, if any is present.  Then, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any left shoulder and left elbow disorder, diagnosed on examination or any time during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his complaints of, and treatment for, left elbow and left shoulder problems in service.  In answering these questions, the examiner should address any assertions made by the Veteran indicating that he has experienced pain and discomfort in his left elbow and/or left shoulder since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

If the examiner finds that the Veteran's disabilities were not related to his military service, then he/she should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that the Veteran's left shoulder and/or left elbow disabilities were caused or aggravated by his service-connected cervical spine disability.  The examiner must address both causation and aggravation.  If aggravation is found, the examiner should specify the baseline level of severity of the left shoulder and/or left elbow disability prior to aggravation by the service-connected cervical spine disability.  
	
The VA examiner must provide a thorough and well-reasoned rationale for all opinions provided.  
		
4. Furnish the Veteran an SOC regarding the claim for entitlement to an initial rating in excess of 10 percent for left knee strain.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of this additional issue be returned to the Board.  

5. After conducting any additional development deemed necessary, readjudicate the remaining claims on appeal.  Such adjudications must take into consideration all evidence of record.  If any benefit sought on appeal is not granted, furnish to the Veteran and his attorney a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

